On Rehearing.
At a former term of this court, the judgment in this cause was affirmed, and, while the motion for rehearing was pending, a motion was made to set aside the submission and permit a corrected record to be filed as to the action of the trial judge in extending the time in which to file a statement of facts. This court in view of the decision in Pecos N. T. Ry. Co. v. Cox (Sup.) 143 S.W. 606, which held that, in the absence of an agreement of the parties to an extension of time, the presumption will be indulged that they did agree, if the court extended the time, permitted the correction to be made. To rebut the presumption in which the Supreme Court deems it proper for appellate courts to indulge, time was asked to obtain action from the district judge showing that there was no such agreement. In open court the district court has entered a decree to the effect that no such agreement was made, and it has been properly certified to and is on file in this court.
In the light of that record, we adhere to our former opinion, and overrule the motion for rehearing,